Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 02, 2015

The Court of Appeals hereby passes the following order:

A16D0077. WILLIE SUGGS et al. v. NAJARIAN HOLDINGS, LLC.

      This dispossessory proceeding commenced in magistrate court. Following an
unfavorable ruling, Willie and Jonita Suggs appealed to superior court. The superior
court entered an order and writ of possession in favor of Najarian Holdings, but it
reserved the remaining issues for trial, directing the calendar clerk to place the case
on a trial calendar within two months. As issues between the Suggses and Najarian
Holdings remain pending before the trial court, no final judgment has been entered
in this case and the interlocutory appeal procedures set forth in OCGA § 5-6-34 (b)
were required to appeal the trial court’s order. Willie and Jonita Suggs’s failure to
comply with the interlocutory appeal procedures deprives this Court of jurisdiction
to consider this appeal. Accordingly, this appeal is ordered DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             11/02/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.